United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GEORGE
WASHINGTON MEMORIAL PARKWAY,
McLean, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0158
Issued: May 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2020 appellant filed a timely appeal from an October 28, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from OWCP’s last merit decision, dated February 7, 2020, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 6, 2019 appellant, then a 50-year-old police officer, filed a traumatic injury claim
(Form CA-1) alleging that on May 4, 2019, after participating in physical training while in the
performance of duty, he arrived at his car in the parking lot and experienced a medical episode that
caused him to become disoriented. He noted that he had to be transferred to the hospital by
ambulance.
In a May 16, 2019 development letter, OWCP informed appellant that it had received no
evidence in support of his claim. It advised him of the type of factual and medical evidence
necessary to establish his claim and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to respond. No additional evidence was received.
By decision dated June 20, 2019, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish a medical diagnosis from a qualified
physician in connection with the accepted May 4, 2019 employment incident. It concluded,
therefore, that the requirements had not been met to establish an injury as defined under FECA.
On June 27, 2019 appellant requested a review of the written record before a representative
of OWCP’s Branch of Hearings and Review.
In a May 4, 2019 surgical report, Dr. Ramesh Singh, a Board-certified cardiac surgeon,
performed an emergency-type A dissection repair to treat appellant’s acute type A aortic
dissection.
Appellant submitted incident reports dated May 4 and 5, 2019 in which M.Y. and C.H.,
coworkers, explained the events of the May 4, 2019 employment incident where appellant was
found in a rear parking lot requiring medical assistance.
In a May 6, 2019 authorization for examination and/or treatment, (Form CA-16), the
employing establishment authorized examination and medical treatment of appellant for the
May 4, 2019 employment incident. In Part B of the Form CA-16, attending physician’s report
dated May 8, 2019, Dr. Singh indicated that appellant underwent open heart surgery on May 4,
2019 to treat an ascending aortic aneurysm. He checked a box marked “No” to indicate his opinion
that appellant’s condition was not caused or aggravated by his employment activity.
In a May 8, 2019 medical report, Dr. Pamela Henry, a general surgery resident, diagnosed
an acute thoracic aortic dissection and recommended a treatment plan. In a duty status report
(Form CA-17) of even date, Dr. Singh diagnosed an acute type A aortic dissection, an ascending
aortic aneurysm and checked a box marked “No” to indicate that he was not able to perform his
regular work duties.
On May 18, 2019 Dr. Sairah Bashir, a Board-certified neurologist, evaluated appellant for
a type A dissection repair with a left suboccipital headache with an otherwise normal neurological
examination and negative brain scan on May 16, 2019. She reviewed the history of the May 4,
2019 employment incident and his initial visit to the hospital in which he presented with a history
of a coffee ground emesis and was found to have an aortic dissection on review of a computerized
tomography (CT) scan of his chest. Appellant underwent a repair of an aortic ascending aneurysm.
2

By decision dated September 12, 2019, an OWCP hearing representative affirmed, as
modified, the June 20, 2019 decision, finding that the medical evidence submitted was sufficient
to establish a diagnosed medical condition. The claim remained denied, however, because the
medical evidence of record was insufficient to establish causal relationship between appellant’s
diagnosed condition and the accepted May 4, 2019 employment incident.
By decision dated September 25, 2019, OWCP denied authorization for the May 4, 2019
emergency type A dissection repair surgical procedure. It found that the May 6, 2019 Form CA16 was not in effect at the time of the emergency treatment on May 4, 2019. As a result, OWCP
found that the emergency treatment and hospitalization that resulted from the May 4, 2019
employment incident was not authorized.
On October 10, 2019 appellant requested a review of the record before a representative of
OWCP’s Branch of Hearings and Review of the September 25, 2019 decision.
In a letter of even date, M.W., appellant’s supervisor, outlined the sequence of events
relating to the May 4, 2019 employment incident that led to appellant’s emergency hospitalization.
In a November 18, 2019 medical note, Dr. Singh indicated that appellant underwent open
heart surgery on May 4, 2019. He explained that a bicuspid aortic valve could be associated with
an aortic aneurysm, which could lead to an aortic dissection, especially with strenuous activity.
By decision dated February 7, 2020, OWCP’s hearing representative affirmed the
September 25, 2019 decision.
On March 2, 2020 appellant requested reconsideration of OWCP’s February 7, 2020
decision. He resubmitted copies of the October 10, 2019 letter from the employing establishment
and Dr. Singh’s November 18, 2019 medical note.
By decision dated October 28, 2020, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a), finding that his March 2 2020 letter
neither raised substantial legal questions, nor included new or relevant evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.2
To require OWCP to reopen a case for merit review, pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by

2
5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

3

OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.3
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.4 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.5 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his March 2, 2020 timely reconsideration request, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law, nor did he advance a new and relevant
legal argument not previously considered. Consequently, appellant was not entitled to a review of
the merits based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).7
Along with his reconsideration request, appellant submitted a copy of an October 10, 2019
letter from his supervisor, recounting the events of the May 4, 2019 employment incident as well
as a copy of Dr. Singh’s November 18, 2019 medical note, previously considered by OWCP. The
Board has held that providing additional evidence that either duplicates or is substantially similar
to evidence of record does not constitute a basis for reopening a case.8 This evidence, therefore,
is insufficient to warrant further merit review.
The Board, therefore, finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.

3
20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
4

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of the merit decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
5

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

6

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

7

Supra note 5; T.B., Docket No. 18-1214 (issued January 29, 2019); C.B., Docket No. 08-1583 (issued
December 9, 2008).
8

L.K., Docket No. 18-1183 (issued May 12, 2020); M.O., Docket No. 19-1677 (issued February 25, 2020).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).9
ORDER
IT IS HEREBY ORDERED THAT the October 28, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that the employing establishment issued a Form CA-16. A properly executed Form CA-16
authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. The period for which treatment
is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by OWCP.
20 C.F.R. § 10.300(c). P.R., Docket No. 18-0737 (issued November 2, 2018); N.M., Docket No. 17-1655 (issued
January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

5

